                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                    CR-12-40-GF-BMM
                 Plaintiff,
        vs.

ARTHUR DION LONGEE,                                        ORDER

                 Defendant.


        United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on January 14, 2020. (Doc. 123.)

        When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

        Judge Johnston conducted a revocation hearing on January 14, 2020. (Doc.

119.) The United States accused Longee of violating his conditions of supervised

release 1) by failing to report for substance abuse treatment; 2) by using

methamphetamine; and 3) by failing to report for sex offender treatment. (Doc.

117.)
      At the revocation hearing, Longee admitted to 1) by failing to report for

substance abuse treatment; and 2) by using methamphetamine. Longee denied

alleged violation 3. The Court dismissed alleged violation 3 on the government’s

motion in open court. (Doc. 119.) Judge Johnston found that Longee’s violations

warrant revocation, and recommended that Longee be incarcerated for 12 months

with no supervised release to follow. (Doc. 123 at 4.) Longee waived his right to

allocute before the undersigned and the 14 day right to appeal. (Doc. 119.)

      The violations prove serious and warrant revocation of Longee’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 123) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Arthur Dion Longee be

incarcerated for a term of 12 months, with no supervised release to follow.

      DATED this 15th day of January, 2020.
